                        IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


UNITED STATES OF AMERICA,                              :       CASE NO: 5:18CR554
                                                       :
                       Plaintiff,                      :
                                                       :       JUDGE SARA LIOI
vs.                                                    :
                                                       :
EDGAR OSORIO-RAMIREZ,                                  :        MOTION FOR BOND
                                                       :
                       Defendant.                      :


        Edgar Osorio-Ramirez requests that the Court release him from pretrial detention and

permit a bond. There is no presumption that the Court detain him, and he is not a flight risk or

danger to the community. Although he has an ICE detainer, the Bail Reform Act governs his

release during criminal proceedings, not the Immigration & Nationality Act.

        First, there is no presumption that the Court detain Mr. Osorio-Ramirez. “The default

position of the law . . . is that a defendant should be released pending trial.” United States v. Stone,

608 F.3d 939, 945 (6th Cir. 2010). In addition, the Bail Reform Act does not provide a presumption

against release based upon an administrative hold that has no bearing on the criminal prosecution,

        Second, applying the usual standards for release under the Bail Reform Act, Mr. Osorio-

Ramirez is not a flight risk or a danger to the community. He has no known criminal history other

than a recent OVI. Mr. Osorio-Ramirez is employed with two roofing companies as a skilled

worker, and is a foreman who controls his own work crews. He owns his own home that he shares

with his girlfriend, Melissa Pastor, and has worked to fix up their residence to make it a home. Mr.
Osorio-Ramirez has significant ties to the Stark County community and is not a flight risk. County

form attached at Exhibit C.

       The Bail Reform Act governs these proceedings, not the Immigration & Nationality Act.

“[T]he Government has to make a choice when it is dealing with a removable alien criminal

defendant. It can forego prosecution, and detain and then remove the person through normal

immigration proceedings, or it can prosecute the person.” United States v. Galitsa, No. 17-CR-

324, 2017 U.S. Dist. LEXIS 185550, *13 (S.D.N.Y. Jul. 28, 2017), attached as Exhibit A. “If the

Government chooses to prosecute, then it must proceed in accordance with all rules that govern

criminal prosecutions. First and foremost among those rules is the Bail Reform Act.” Id. at *13-

14. The government chose to prosecute Mr. Osorio-Ramirez, and the Bail Reform Act therefore

governs his release. “Because the government has chosen to pursue criminal charges against this

defendant before this Court, this Court’s authority to set him free under the BRA supplants the

government’s ability to detain him under the INA.” United States v. Vasquez-Benitez, No. 18-275,

2018 U.S. Dist. LEXIS 165405 (D.D.C. Sep. 26, 2018), attached as Exhibit B; see also United

States v. Trujillo-Alvarez, 900 F. Supp. 2d 1167, 1179 (D. Or. 2012) (“What neither ICE nor any

other part of the Executive Branch may do, however, is hold someone in detention for the purpose

of securing his appearance at a criminal trial without satisfying the requirements of the [Bail

Reform Act].”); Galitsa, 2017 U.S. Dist. LEXIS 185550 at *13 (“[T]he Government must decide

whether to continue the criminal case – and comply with the magistrate judge’s release

determination – or to proceed under the INA, dismiss this case, and remove [the defendant] from

the country. What the Government cannot do is have it both ways.”).

       Thus, the Court should release Mr. Osorio-Ramirez on bond. He is not a flight risk or a

danger to the community. Under the Bail Reform Act, the Court should order him released.
                                               Respectfully submitted,
                                               STEPHEN C. NEWMAN
                                               Federal Public Defender
                                               Ohio Bar No.: 0051928

                                               /s/ Carlos Warner
                                               CARLOS WARNER
                                               Assistant Federal Public Defender
                                               Ohio Bar No.: 0068736
                                               Akron Centre Plaza
                                               50 S. Main St., Suite 700
                                               Akron, OH 44308
                                               Phone: (330) 375-5739 Fax: (330) 375-5738
                                               E-Mail: carlos_warner@fd.org




                                   CERTIFICATE OF SERVICE

       I hereby certify that on October 9, 2018 a copy of the foregoing Motion was filed

electronically. Notice of this filing will be sent by operation of the Court’s electronic filing system

to all parties indicated on the electronic filing receipt. All other parties will be served by regular

U.S. Mail. Parties may access this filing through the Court’s system.



                                                       /s/ Carlos Warner
                                                       CARLOS WARNER
                                                       Assistant Federal Public Defender
